Citation Nr: 1456395	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-39 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION
			
Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1990, January 2003 to April 2005, and from December 2007 to June 2014.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran also initiated an appeal of hers service connection claim for a cervical spine disability, which was denied in the January 2008 rating decision.  This claim was granted in a September 2014 rating decision, and is no longer before the Board.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

Giving her the benefit of the doubt, the Veteran has diplopia that is etiologically related to her active duty service


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an eye disorder, diplopia, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Veteran asserts that she has an eye disorder that is related to her service.  The service treatment records indicate complaints of treatment for diplopia.  

On April 2012 VA examination, the examiner opined that diplopia of the right eye is related to her service. 

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for diplopia are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. §§ 3.102.  

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for diplopia, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


